Title: Jonathan Shoemaker to Thomas Jefferson, 1 August 1809
From: Shoemaker, Jonathan
To: Jefferson, Thomas


          
            My Friend  Augt 1t 1809 Washington City
             Supposing from what the said when I Saw the at Monticelo it would be an accomadation I Send inclosed a Check on the Bank of Pensylvanie for 350$ and in bank notes  140$ with respect to higenbotoms draught on me I can’t at Present Conveniently pay before the 1t Octo as the funds of the General Post Office are so low they Can’t pay a Dollar in advance, & with dificulty their bills when due, the PMG Says they will be obliged to apply to Congress for an Appropriation to keep up the Esstablishment, and the late news of the disagreament of the British Government to the propositions of their Minester with our Government for the Settlement of our differances, alarms Every body in such away as makes it very dificult to Collect Money, & the general Opinion I find is that Produce of Every kind will be Low, so that & perhaps we shall have an nonintercourse with France & England.  taking this state of things in view, discourages me very much from Coming to Shadwell as it must in that Case be a very Loosing business to us & would rather give up the Lease at once, Except thou would think it right to make some abatement in the rent, & I Should think right to fix it in Such away that Each of us Should partake of the Loss or gain in the rise or fall of the Market, that is that the rent Should be in Proportion to the Price of Flour in this way if the Averge price of Flour through the Season at Richmond Should be but 4$ per barrel than the rent to be 800$ per year if 5$ then 1000$ and if 6$ then 1200$ and so on Either more or Less and I would much rather Flour would be at 10$ under if this Arangment, or Somthing like it should meet thy approbation & thou will please to Signify it by the next Mail, I Shall be ready to come on Emediately, thou will Please to acknowledge the Receipt of the Money Sent
            Thy Friend truly Jonathan Shoemaker
          
          
            N.B. I hope we Shall not loose sight of Clearing the falls if I am there I Shall be very Willing to Contribute my Mite towards its Completion
             J S
          
        